Filed 10/03/18   Case 18-13252   Doc 28
Filed 10/03/18   Case 18-13252   Doc 28
Filed 10/03/18   Case 18-13252   Doc 28
Filed 10/03/18   Case 18-13252   Doc 28
Filed 10/03/18   Case 18-13252   Doc 28
Filed 10/03/18   Case 18-13252   Doc 28
Filed 10/03/18   Case 18-13252   Doc 28
Filed 10/03/18   Case 18-13252   Doc 28
Filed 10/03/18   Case 18-13252   Doc 28
Filed 10/03/18   Case 18-13252   Doc 28
Filed 10/03/18   Case 18-13252   Doc 28
Filed 10/03/18   Case 18-13252   Doc 28
Filed 10/03/18   Case 18-13252   Doc 28
Filed 10/03/18   Case 18-13252   Doc 28
Filed 10/03/18   Case 18-13252   Doc 28
Filed 10/03/18   Case 18-13252   Doc 28
Filed 10/03/18   Case 18-13252   Doc 28
Filed 10/03/18   Case 18-13252   Doc 28
Filed 10/03/18   Case 18-13252   Doc 28
Filed 10/03/18   Case 18-13252   Doc 28
Filed 10/03/18   Case 18-13252   Doc 28
Filed 10/03/18   Case 18-13252   Doc 28
Filed 10/03/18   Case 18-13252   Doc 28
Filed 10/03/18   Case 18-13252   Doc 28
Filed 10/03/18   Case 18-13252   Doc 28
Filed 10/03/18   Case 18-13252   Doc 28
Filed 10/03/18   Case 18-13252   Doc 28
Filed 10/03/18   Case 18-13252   Doc 28
Filed 10/03/18   Case 18-13252   Doc 28
Filed 10/03/18   Case 18-13252   Doc 28
Filed 10/03/18   Case 18-13252   Doc 28
Filed 10/03/18   Case 18-13252   Doc 28
